BeoNsoN, J.
(dissenting). The majority opinion finds the testimony of the legatee, Mary Keller, covering conversations with the deceased, admissible; that a proceeding contesting the probate of a wilt *87does not fall within the prohibitory terms of § 7871, Comp. Laws, 1913. With this view, I cannot agree. The express terms of the statute must be considered in connection with the cognate law and the legislative policy involved therein ever since statehood. The statute existed in territorial days. Terr. Code Civ. Proc. 1877, § 446. It has not been changed except by a restrictive provision concerning officers of a corporation. Chap. 119, Laws of 1907, and another provision permitting a surviving husband or wife, in certain cases, tv) testify. Laws of 1909, chap. 109. This court, in numerous cases since statehood, has stated that the general purpose of the statute involved is to prevent any party from securing an undue advantage in establishing- by his testimony what transaction or conversation took place when the lips of the other party are sealed by death. Druey v. Baldwin, 41 N. D. 473, 479, 172 N. W. 663, 182 N. W. 700, Williams v. Clark, 42 N. D. 107, 172 N. W. 827 and cases there cited. This court has also held that the statute does not apply where none of the parties, as such, appear in the relationship stated in the statute. In other words, the estate of the deceased must be concerned and the parties affected by reason of their relationship thereto. Mowry v. Gold Stabeck Co. 48 N. D. 764, 186 N. W. 866; Clarke v. Ross, — Iowa, —, 60 N. W. 629; St. John v. Lofland, 5 N. D. 140, 64 N. W. 930; Lake Grocery Co. v. Chiostri, 34 N. D. 386, 400, 158 N. W. 998.
In the pending matter, the estate of the deceased is directly involved. The relationship stated in the statute is affected. The parties are parties only by reason of such relationship.
The statute states “in civil action or proceeding by or against executors, administrators, heirs at law or next of kin in which judgment may be rendered or ordered entered for or against them.” In the original act the statute read in the plural, namely, “in civil actions or proceedings” etc. The contest concerning the probate of a will is a special proceeding. It is so designated by statute. Comp. Laws, 1913, § 8634; Rev. Code 1895, § 6289, art. 2. In the county court the contestant is termed the plaintiff and the contestee, the heirs at law or next of kin, the defendants. The contest is tried like an action. Findings are made and a judgment rendered. Comp. Laws 1913, § 8579. The proceeding falls within the statutory classification of remedies either as actions or as special proceedings. Comp. Laws, *881913, § 7329. The right of appeal is provided for. Comp. Laws, 1913, § 8599. In tbe district court it is tried before tbe jury tbe same as any civil action. Comp. Laws, 1913, § 8620. It is a proceeding in which a judgment may be rendered or ordered against tbe heirs. It was so ordered against tbe heirs in this action. Tbe majority opinion states that the probating of a will is a judicial inquiry as to whether it is entitled to be admitted as such. This is granted. And, further, the statute provides a method for conducting this inquiry tbe same as any civil action or proceeding, for it is a civil action or proceeding. Further, tbe question presented, in my opinion, is not one of principle concerning which there is a diversity of judicial opinion. See Re Veazey, 80 N. J. Eq. 466, 85 Atl. 176, Ann. Cas. 1914A, 982. Rather is the question one of statutory interpretation and direction. If the question were one of principle, it would appear that the statute, should apply equally as well to the pending matter, which may operate to divest the heirs of the decedent’s property, as to the question of the delivery of a deed by a deceased through the determination of which the heirs or legatees are divested of the decedent’s property. Druey v. Baldwin, 41 N. D. 473, 172 N. W. 663. Accordingly, in my opinion, the construction adopted by the majority opinion simply serves to engraft, by judicial legislation, an exception to the statute. The judgment should be reversed and a new trial granted.
Geace, J., concurs.